DETAILED NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slatter (US 7007906) in view of Rosenboom (US 2006/0243130) and Priese (US 4132071).
Regarding claim 1, Slatter teaches an arm tube (fig. 1, element 16) configured for receiving and holding an outrigger pole, said arm tube being rotationally displaceable in a lifting direction (through fig. 1, elements 14, 12, and 36) and in a lateral direction (through fig. 1, elements 342, 68, and 346); operationally connected to said arm tube for rotating said arm tube in the lifting direction; a rotation tube (fig. 1, element 38) operationally connected to said arm tube (fig. 1, element 16).
Slatter fails to teach a hydraulic lifting cylinder with a lifting piston, a pinion affixed, a pair of opposing hydraulically driven rack gears, an electronic controller with a user interface for controlling said rack gears and said hydraulic lifting piston.
Rosenboom teaches a hydraulic lifting cylinder with a lifting piston (fig. 3, elements 20, 34, and 24), a pinion affixed (fig. 3, elements 50 and 32), a pair of opposing hydraulically driven rack gears (fig. 3, elements 50).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined the inventions of Slatter with Rosenboom. Doing so, would have allowed for an originally mechanical system to be fully electronic. This would have allowed the fishermen to not put any extra strain on them while adjusting the outrigger. This would have also allowed for the outrigger to be precisely where you want it (both in the horizontal and vertical directions).
Rosenboom fails to teach an electronic controller with a user interface.
Priese teaches an electronic controller with a user interface (paragraph 0025).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined the inventions of Slatter in view of Rosenboom with Priese. Doing so, would have allowed for an addition of a user interface. This would allow the electronic outrigger to be effectively and easily used through a user interface. 
Regarding claim 2, Slater, as modified, teaches a rotation tube bearing (Slater-fig. 1, element 342), said rotation tube (Slater-fig. 1, element 38) being disposed in said rotation tube bearing and said 
Regarding claim 3, Slater, as modified, teaches said arm tube (Slater-fig. 1, element 16) has a mount tube (Slater-fig. 1, element 14) to affix said arm tube to said rotation tube, said mount tube having a radially extending flange (Slater-fig. 1, element 29) with a cylindrical portion defining a lifting axis about which said arm tube is rotated when displaced in the lifting direction.
Regarding claim 4, Slater, as modified, teaches a position indicator wheel (Slater-fig. 1, element 29) disposed in said cylindrical portion, said position indicator wheel being affixed to said arm tube (Slater-fig. 1, element 16) for rotation with said arm tube when said arm tube is rotated in the lifting direction.
Regarding claim 6, Slater, as modified, teaches rack gears (Rosenboom-fig. 3, elements 50) each have a respective rack cylinder (Rosenboom-fig. 3, elements 32) formed therein that extend in a longitudinal direction thereof.
Regarding claim 7, Slater, as modified, teaches each said rack cylinder has a corresponding tubular rack piston (Rosenboom-fig. 5, element 42) disposed therein, said rack piston has a conduit (Rosenboom-fig. 5, element 30) formed therein, said conduit opening into said rack cylinder to supply hydraulic fluid (Rosenboom-fig. 5, elements 38) to said rack cylinder to actuate said rack cylinder and rotate said pinion.
Regarding claim 8, Slater, as modified, teaches a pump fluidically (Rosenboom-fig. 5, elements 38) connected to each said rack piston for supplying hydraulic fluid to each said rack piston (Rosenboom-fig. 3, elements 32).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slatter (US 7007906) in view of Rosenboom (US 2006/0243130) and Slatter (US 2003/0005616).

Regarding claim 9, Slatter in view of Rosenboom and Slatter teaches a mount with an arm tube being rotationally displaceable in a lifting direction and in a lateral direction of a vessel (Slatter-fig. 1); providing a user interface for user control of the mount; hydraulically raising a lifting piston connected to the arm tube for rotating the arm tube in the lifting direction according to a user selected angular position of the arm tube on the user interface (Rosenboom-claims 16 and 17); hydraulically rotating a rotation tube operationally connected to the arm tube according to user actuation of a rotation switch by controlling a pair of opposing hydraulically driven rack gears rotating a pinion operatively connected to the rotation tube (Slatter-claim 19).


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of outriggers and hydraulic actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/               Examiner, Art Unit 3644                                                                                                                                                                                         

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644